 1   NAOMI CHUNG (CSBN 283743)
     Hickey & Chung, LLP
 2   Pier 9, Suite 100
     San Francisco, CA 94111
 3   Telephone: (415) 942-9000
     Facsimile: (415) 484-7054
 4
     chung@defender.law
 5
     Attorney for Defendant
 6   AARON LEWIS SOLOMONA

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                           FOR THE CENTRAL DISTRICT OF CALIFORNIA

10
      UNITED STATES OF AMERICA,                             Case No. CR 17-00127-SVW
11
                     Plaintiff,                             ORDER
12
              v.
13                                                          Sentencing Date: December 14, 2020
      AARON LEWIS SOLOMONA                                  Time: 11:00 a.m.
14                                                          Court: Hon. Stephen V. Wilson
                     Defendant.
15

16

17                                         ORDER

18         For the reasons stated in Defendant Aaron Lewis Solomona’s Administrative Motion to File

19   Exhibits under seal, the Court orders that Exhibits 1, 2, 3, 4, and 7 to Defendant’s Response to the
20
     Government’s Sentencing Memorandum be filed under seal until further order of the court.
21

22   IT IS SO ORDERED.
23

24             December 11, 2020
     Dated:
25                                                               HONORABLE STEPHEN V. WILSON
                                                                 United States District Judge
26
27

28



                                                        1
